Citation Nr: 0116844	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  01-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
At Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to July 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Additional action is required prior to appellate disposition.  
The record raises problems in development of the veteran's 
stressors in connection with his claim of entitlement to 
service connection for PTSD.  This appeal arises out of the 
veteran's claim that he currently has PTSD, as a direct 
result of his active military service.  The RO has denied 
these claims essentially based on a determination that there 
has been no verification of the veteran's claimed in-service 
stressor and thus, there exists no nexus between the 
veteran's active military service and his currently diagnosed 
PTSD; and that therefore the claim was not well-grounded.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence verifying that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2000).  

In the present case, the veteran has been diagnosed as having 
PTSD.  This diagnosis repeatedly appears in VA outpatient 
treatment records dated between November 1996 and May 1999, 
as well as a VA examination conducted in July 1999.  The 
veteran does not contend that his stressors are based on 
combat related incidents.  Rather, the veteran claims that 
his PTSD is etiologically related to a sexual assault that 
occurred during the time he was stationed in Germany and 
subsequently being set on fire by his attacker.  However, the 
sexual assault stressor noted in the various treatment 
records and described by the veteran has not been verified.  
A preliminary review of the veteran's service medical records 
does not indicate treatment for sexual assault or burns. 

Recent VA treatment records have made findings that the 
veteran's PTSD is related to a history of sexual abuse in 
service.  The diagnosis was based solely on a history as 
related by the veteran.  A diagnosis that relates any current 
disorder to service, which is based on a history provided by 
the veteran, constitutes no more than a transcription of a 
lay history, and therefore is not thereby transformed into 
competent medical evidence of a relationship between service 
and a current disorder.  See LeShore v. Brown 8 Vet. App. 406 
(1995).  Further as noted above, the veteran's diagnosis of 
PTSD must be linked, by medical evidence, to a verifiable in-
service stressor in order for service connection to be 
warranted. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter, "the Court") has held that 
provisions in the VA Adjudication Procedure Manual M21-1 
(Manual M21-1) regarding PTSD and personal assault claims are 
substantive rules, with the equivalent weight of VA 
regulations.  Patton v. West, 12 Vet. App. 272, 277 (1999).  
As such, the Board must consider those provisions when 
adjudicating personal-assault PTSD claims, like in the 
present case.  Id.
 
The general Manual M21-1 provisions on PTSD claims in 
paragraph 5.14 require that "[i]n cases where available 
records do not provide objective or supportive evidence of 
the alleged in-service stressor, it is necessary to develop 
for this evidence."  Manual M21-1, Part III, paragraph 
5.14(b).  Id. at 278.  As to personal assault PTSD claims, 
more particularized requirements are established, which are 
set forth in Manual M21-1, Part III, paragraph 5.14(c).  
Those provisions acknowledge that veterans claiming service 
connection for personal assault face unique problems 
documenting their claims.  Therefore, it is critical to 
develop these claims by seeking alternative sources of 
information, such as medical records, police reports, 
testimonial statements from confidants, copies of personal 
diaries, etc.  Id. at 278-279.  In order to gather such 
information, the Manual M21-1 indicates that a specific 
development letter must be provided to the veteran.  

A review of the record reveals that in March 2000, the RO 
sent the veteran a personal-assault development letter, 
requesting that he complete a questionnaire about the claimed 
incident.  The letter did not specifically ask the veteran 
to: describe the in-service incident; to name the city, town, 
country or military installation where it took place; the 
specific dates upon which the incident occurred; or the units 
he was assigned and the dates of each assignment.  Further, 
the RO did not explicitly inform the veteran that he could 
submit evidence of behavioral changes that occurred at the 
time of the incident, to include: lay statements to show 
increased use or abuse of military leave; lay statements to 
describe episodes of depression, panic attacks or anxiety; 
evidence of treatment for injuries around the time of the 
claimed trauma but not reported as a result of the trauma; or 
evidence of the breakup of a primary relationship. See Manual 
M21-1, Part III, 5.14(c)(7). In April 2000, the veteran 
submitted a response, in which he provided some details 
regarding the claimed sexual assault.  In addition, he 
provided two lay statements, one from a friend and the other 
from his son-in-law. It appears, however, that the veteran 
did not completely answer or fully address all of the queries 
contained in the request for information in support of his 
PTSD claim.  Thus, additional attempts to verify the 
veteran's claimed in-service stressors must be made.

The claims file also contains a list of dates and times when 
the veteran had psychiatric appointments at the VA Medical 
Center (VAMC).  The list received in February 2000 indicates 
that the veteran was seen at various times at the VAMC from 
October 1997 to February 2000.  The record contains treatment 
records dated between November 1996 to May 1999.  Records for 
May 1999 to February 2000 are not contained within the 
veteran's claims file.  These records must be obtained in 
order to fairly decide the merits of the veteran's claim on 
appeal. 

Further, during the pendency of this appeal, there was an 
important change in the law pertaining to veteran's benefits, 
which took place during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, as the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of the requirements outlined in VCAA for assisting 
the veteran establish his claim, further development is 
necessary.  The veteran should be provided a further 
opportunity to provide any additional information that may 
assist in verifying the veteran's claimed stressor involving 
a sexual assault during service.  Following the veteran's 
response to the letter, appropriate development should be 
undertaken to verify the veteran's claimed stressor.  The 
Manual M21-1 provides that if the military record contains no 
documentation that a personal assault occurred, alternative 
evidence might still establish an in-service stressful 
incident.  Behavioral changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor.  Evidence that documents such behavior changes may 
require interpretation in relationship to the medical 
diagnosis by a VA psychiatrist.  Manual M21-1, Part III, 
5.14(c).

Therefore, consistent with its duty to assist, the Board 
orders below for the RO to request details from the veteran 
that would facilitate an attempt to verify any stressors 
asserted by the veteran; and for the RO to attempt to verify 
the reported stressors by all appropriate means as indicated.  
The RO must subsequently obtain any pertinent treatment or 
examination records, to include VA outpatient treatment 
records dated between May 1999 and February 2000 as indicated 
in the list containing dates of treatment submitted by the 
veteran in February 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A). 
 
The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted VCAA.  

Accordingly, this case is REMANDED for the following:

1. The RO must read the entire remand, to 
include the explanatory paragraphs above 
the numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant records of 
treatment for PTSD are associated with 
the veteran's claims file, to include VA 
outpatient treatment records dated 
between May 1999 and February 2000.

3.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him another opportunity to 
provide a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that he must be 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

4.  The RO should also develop and 
attempt to verify stressors related to 
alleged sexual assault in service, 
following the applicable procedures in 
Manual M21-1, Part III, paragraph 
5.14(c). See Patton v. West, 12 Vet. App. 
272 (1999).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6. After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7. Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In the event that 
the claim on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




